 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3

 4    BRIT F. AUGBORNE,                                         Case No. 2:19-cv-01599-JAD-DJA
 5                                         Petitioner,
             v.                                              Order Directing Petitioner to File an IFP
 6                                                                Application or Pay Filing Fee
      BRIAN WILLIAMS, et al.,
 7                                                                         [ECF No. 1]
                                        Respondents.
 8

 9          Petitioner Brit F. Augborne, a pro se Nevada prisoner, has not properly commenced this
10   habeas action by either paying the standard filing fee or filing a complete application for leave to
11   proceed in forma pauperis (“IFP”). He submitted a Petition for Writ of Habeas Corpus pursuant
12   to 28 U.S.C. § 2254 as part of his initiating documents (ECF No. 1), but he did not pay the $5
13   filing fee or submit an IFP application for incarcerated litigants with the appropriate supporting
14   documentation. 28 U.S.C. § 1915(a); LSR 1-1, LSR 1-2.
15          To proceed in a civil action without paying the standard filing fee, LSR 1-1 of the Local
16   Rules of Practice and 28 U.S.C. § 1915 provide that a prisoner must submit the court’s IFP
17   application form for incarcerated litigants. Additionally, LSR 1-2 and § 1915 specifically
18   require three items be submitted with a prisoner’s IFP application: (1) a financial certificate
19   signed by an authorized officer of the institution in which he or she is incarcerated, (2) a copy of
20   his or her inmate trust account statement for the six-month period prior to filing, and (3) a signed
21   financial affidavit showing an inability to prepay fees and costs or give security for them.
22   Augborne will have until October 30, 2019, to either pay the $5 filing fee or submit a complete
23   IFP application with all required attachments.
24   ///
25   ///
26   ///
27

28

                                                         1
 1         IT THEREFORE IS ORDERED:

 2         1. The Clerk of Court is instructed to MAIL Petitioner Brit F. Augborne a blank form

 3             application to proceed in forma pauperis for incarcerated litigants with instructions.

 4         2. By October 30, 2019, Augborne must either (1) file an IFP application along with

 5             all required attachments or (2) pay the $5 filing fee. If Augborne does neither

 6             by this deadline, this case will be dismissed without prejudice and without

 7             further advance notice.

 8   Dated: September 30, 2019
                                                             ______________________________
                                                                        ___
                                                                          _ ___________
                                                                                      ____ _
 9
                                                             U.S. District JJudge
                                                                        ct Ju dge Jennifer
                                                                             udg    nnnniiffer A. Dorsey
                                                                                  Jenn
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
